DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-13 and 15-20, and the cancellation of claim 14 filed August 4, 2021.  The examiner would like to note that amendments were made to claim 20, but were not indicated with markings and the status of claim 20 was not indicated as “Currently Amended.”  The examiner reminds applicant that all amendments to the claims should be made in accordance with 37 CFR 1.121.
Claim Objections
Claims 9-11 are objected to because of the following informalities:  
In regards to claim 9, line 18, the phrase “the opening” should be changed to “an opening,” and in line 19, the phrase “a closed position” should be changed to “the closed position.”
In regards to claim 10, line 2, the phrase “an opening” should be changed to “the opening.”
In regards to claim 11, lines 2 and 3, the phrase “wherein the striker includes the opening between the base portion and the catch” since this limitation is now recited in amended claim 9, and in lines 4 and 5, the phrase “the pawl tip engages to the locking surface of the catch thereby lockingly engaging the catch” should be changed to “the pawl tip lockingly engages with the locking surface of the catch” so as to correspond to the amended language of claim 9.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 9 recites the limitation "the opening of the cabinet" in lines 18 and 19.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cribben (US-3893261).
9.	In regards to claim 1, Cribben discloses a latch for a movable panel 24, the latch comprising: a handle 30, the handle comprises a pawl tip (section with portions 94-The recitation that the latch is for “a door of a cabinet,” with the cabinet having a wall, is considered as an intended use recitation.

    PNG
    media_image1.png
    777
    601
    media_image1.png
    Greyscale

10.	In regards to claim 3, Cribben discloses the striker further comprises an extending portion (portion of the striker within the opening between at least a portion of the catch and the base portion, see portion of Figure 5 above), wherein the extending portion extends from the base portion, and the extending portion transitions into the catch (Figure 5).
11.	In regards to claim 4, Cribben discloses that the pawl tip enters the opening of the striker in order to lockingly engage with the locking surface of the catch (Figure 3), and the pawl tip rotates behind the front surface of the catch (rotates under the bias of 
12.	In regards to claim 5, Cribben discloses that an angled locking region is formed by the locking surface and a body of the catch (the body of the catch being the head of the catch having locking surface 63 and a surface of the extending portion substantially perpendicular to the locking surface, with this region of the catch having angular sections or angles, Figure 5), and the angled locking region is behind the front surface of the catch (behind the front surface when the front surface is viewed from a direction of the location of reference character 83 in Figure 5).
13.	In regards to claim 6, Cribben discloses that the bias of the handle to the closed position by the at least one spring holds the pawl tip against the angled locking region (Figure 3).
14.	In regards to claim 7, Cribben discloses that the striker includes an opening between the base portion and the catch (space between the base portion and the catch, in which the pawl tip is received, Figure 3), the pawl tip enters the opening in order to lockingly engage with the locking surface of the catch, and the locking surface is on an inner side of the catch (Figure 3).
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

16.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cribben (US-3893261) in view of Seitz et al. (US-3709538).  Cribben discloses the latch as applied to claim 1 above, with the handle forms an axle 90 between the pawl tip and a pawl lever end 99, the base comprises a central channel 87, and the central channel of the base pivotally engages to the axle of the handle (Figures 3-5).  Cribben fails to disclose that the base forms the axle and that the handle includes the central channel.  Seitz et al. teaches a handle 14 pivotally engaged to a base 12 by a central channel 18 between a pawl tip 26 and a pawl lever end 15 of the handle, and a base axle 21 formed by the base (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to locate the axle on the base and the channel on the handle of Cribben since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, and since the handle of Cribben would still be capable of rotating relative to the base.
17.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cribben (US-3893261) in view of Ramsauer (US-6550824).  Cribben discloses the latch as applied to claim 1 above, but fails to specify that the latch is used on a cabinet.  Ramsauer teaches the use of a latch (Figure 1) on a cabinet (casing or cupboard, see Abstract and Col. 7, lines 29 and 30) to latch a sliding door 16 of the cabinet.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize the latch of Cribben on a sliding door of a cabinet since the latch of Cribben would yield the predictable result of latching the sliding door relative to the cabinet.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cribben (US-3893261) in view of Ingerson et al. (US-6220478).  
19.	In regards to claim 9, Cribben discloses a latch comprising: a handle 30 comprising a pawl arm 91 approximately perpendicular to a pawl lever end 99 of the handle, and a distal end of the pawl arm comprising a pawl tip (section having portions 94-97, Figures 3-5); a base 33, the handle rotates relative to the base (Figures 3-5), the handle biased to a closed position (Figure 3) by at least one spring 89, and the handle and the base are configured to mount to a movable panel 24 (Figures 3-5), and the handle and the base are sized to extend along at least a portion of a closing side of the movable panel (Figure 1); a striker 61-64 is configured to mount to a structure 18 that cooperates with the movable panel (mounted by being formed on the structure 18, Figures 3-5), the striker comprises a base portion (see portion of Figure 5 above) and an extending portion (portion of the striker within the opening between at least a portion of the catch and the base portion, see portion of Figure 5 above), the extending portion transitions into a catch 61, 63, 64, wherein the catch is spaced from the base portion (see portion of Figure 5 above); wherein the striker includes an opening (see portion of Figure 5 above) between the base portion and the catch (see portion of Figure 5 above, with the opening located between the base portion and at least a portion of the catch at reference character 61), wherein the catch includes a locking surface 63 and a front surface (see portion of Figure 5 above), wherein the catch is in the opening of the striker (at least a portion of the catch extends into the opening or at least a portion of the catch is within the confines of the opening, as shown in the portion of Figure 5 above), wherein the locking surface is behind the front surface of the catch (see portion of The recitation that the latch is “for a cabinet,” with the cabinet having a door and a wall, is considered as an intended use recitation.
	Cribben fails to disclose that the handle and the base are sized to extend along substantially all of the closing side of the movable panel.  Ingerson et al. teaches a latch (Figure 2) having a handle 29 that rotates relative to a base (portion of component 22 having socket 32’, Figure 2), with the handle and the base being sized to extend along substantially all of a closing side (side at reference character 30, Figure 2) of a movable panel 22 (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to lengthen the handle and base of Cribben to extend along substantially all of the closing side of the movable panel so as to provide more locations for a user to grip the handle and rotate the handle to release the engagement of the pawl tip from the striker.
20.	In regards to claim 10, Cribben discloses that in a closed position of the movable panel (Figure 3), the pawl tip is positioned between the catch and the opening 
21.	In regards to claim 11, Cribben discloses that the extending portion extends from the base portion into an interior of structure 10 (Figures 2 and 5), the pawl tip enters the opening of the striker in order to engage the catch (Figure 3), and the pawl tip lockingly engages with the locking surface of the catch (Figure 3), and the locking surface is on an inner side of the catch (Figures 3-5).
22.	In regards to claim 12, Cribben discloses that the pawl tip urges against the catch when a force is applied to a rear surface of the movable panel (surface opposite the surface at the indicator line for reference character 24, Figure 3, with surface 97 of the pawl tip further engaging the catch if a force is applied to the rear surface).
Allowable Subject Matter
23.	Claims 13 and 15-20 are allowed.
24.	The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 13, 15, and 17.
25.	In regards to claim 13, Abel (CH 366770 A) fails to disclose that the catch is in the opening of the striker.  The catch of Abel forms the opening and has no portion that is in the opening or extends into the opening, and therefore, is not in or within the opening.  The examiner can find no motivation to modify the device of Abel without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.

27.	In regards to claim 17, Abel (CH 366770 A) fails to disclose that the opening of the striker faces the same direction as the opening formed by component 4.  The opening of the striker in which pawl tip 19 is located faces or opens downwardly in Figure 1, whereas the opening which is closed or covered by movable panel 3 faces in the same direction as arrow 25.  The examiner can find no motivation to modify the device of Abel without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
28.	In light of the amendments to claims 1-12, applicant is referred to the new interpretation of the Cribben reference applied to claims 1-12 under 35 U.S.C. 102(a)(1) and 103.
29.	In light of applicant’s amendments to claims 1-12, the rejections under 35 U.S.C. 103 with Abel as the base reference and set forth in the previous office action are withdrawn.
30.	In light of applicant’s amendments to the claims, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous office action are withdrawn, and new claim objections are set forth above.
Conclusion
31.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        November 8, 2021